Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 1 of 30 Page ID #:50




 1   David R. Greifinger, Esq. (SBN 105242)
     tracklaw@me.com
 2   Calvin A. Marshall, Esq. (SBN 318587)
 3   calvin@greifingerlaw.com
     LAW OFFICES OF DAVID R. GREIFINGER
 4   15515 W. Sunset Boulevard, Unit 214
 5   Pacific Palisades, California 90272
     Telephone: (424) 330-0193
 6
     Facsimile: (831) 920-4864
 7
 8   John A. Marshall, Esq. (SBN 109557)
     john@marshallbusinesslaw.com
 9   MARSHALL & ASSOCIATES
10   26565 W. Agoura Road, Suite 200
     Calabasas, CA 91302
11   Telephone: (818) 617-9337
12   Attorneys for Plaintiff, Rodney Houriani
13
                        UNITED STATES DISTRICT COURT
14
                      CENTRAL DISTRICT OF CALIFORNIA
15
16   RODNEY HOURIANI, an individual, Case No. 2:21-cv-01908-DSF-SK
     on his own behalf and on behalf of all
17   others similarly situated,             CLASS ACTION
18               Plaintiffs,               FIRST AMENDED COMPLAINT
                                           FOR DAMAGES AND INJUNCTIVE
19         vs.                             RELIEF:
20   BUCK KNIVES, INC., a Nevada           1.   VIOLATIONS OF THE
     Corporation,                               CALIFORNIA CONSUMERS
21                                              LEGAL REMEDIES ACT [CAL.
                 Defendant.                     CIV. CODE §§ 1750, et seq.];
22                                         2.   VIOLATIONS OF
                                                CALIFORNIA’S UNFAIR
23                                              COMPETITION LAWS [CAL.
                                                BUS. & PROF. CODE §§ 17200, et
24                                              seq.]; and,
                                           3.   VIOLATIONS OF
25
                                                CALIFORNIA’S FALSE
                                                ADVERTISING LAWS [CAL.
                                                BUS. & PROF. CODE §§ 17500, et
26                                              seq.]
27                                         DEMAND FOR A JURY TRIAL
                                           Complaint Filed: March 3, 2021
28                                         Trial Date: None Set


                         FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 2 of 30 Page ID #:51




 1                                            TABLE OF CONTENTS
 2
 3
 4   I.      NATURE OF THE ACTION .................................................................................... 1

 5   II.     JURISDICTION AND VENUE ................................................................................. 2

 6   III. THE PARTIES .......................................................................................................... 2

 7   IV. THE CONDUCT ........................................................................................................ 4

 8        FIRST CAUSE OF ACTION ......................................................................................... 7

 9        SECOND CAUSE OF ACTION .................................................................................. 12
10
          THIRD CAUSE OF ACTION ...................................................................................... 13
11
     VI. RELIEF REQUESTED ........................................................................................... 17
12
     VII. DEMAND FOR JURY TRIAL ................................................................................ 19
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                   i

                                    FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 3 of 30 Page ID #:52




 1         All allegations in this First Amended Complaint are based upon
 2   information and belief except for those allegations which pertain to the
 3   Plaintiff named herein and his counsel. Each allegation has evidentiary
 4   support, or is likely to have evidentiary support, after a reasonable opportunity
 5   for further investigation and discovery.
 6   I.    NATURE OF THE ACTION
 7         1.     RODNEY HOURIANI (“HOURIANI” or “Plaintiff”) brings
 8   claims under the California Consumers Legal Remedy Act (“CLRA”), the
 9   California False Advertising Laws, and the California Unfair Competition
10   Laws, against Defendant BUCK KNIVES, INC. (“DEFENDANT”).
11         2.     This action arises from DEFENDANT’s advertisement and sale of
12   hunting knife and sheath combinations represented as being entirely or
13   substantially made in the U.S.A. (the “Product”) to HOURIANI and a large
14   class of individuals when, in fact, the Product is not entirely or substantially
15   made in the U.S.A.
16         3.     DEFENDANT advertised, sold, and warranted the Product to
17   Plaintiff and the Class as being entirely or substantially made in the U.S.A.
18   when it was fully aware that the Product is not entirely or substantially made in
19   the U.S.A.
20         4.     HOURIANI, on his own behalf and on behalf of all those similarly
21   situated (the “Class”) has notified DEFENDANT of its unlawful and deceptive
22   marketing and sales practices and demanded that DEFENDANT (a) cease and
23   desist from further deceptive marketing and sales practices with respect to the
24   Product; and (b) give notice to and offer reimbursement to all consumers who
25   purchased the Product. DEFENDANT continues its unlawful and deceptive
26   practices unabated and has provided no remedy to HOURIANI or the Class.
27         5.     HOURIANI brings this action on behalf of himself and the Class
28   for DEFENDANT’s unlawful and deceptive marketing and sales practices in

                                                1

                          FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 4 of 30 Page ID #:53




 1   violation of, among other laws, the CLRA. HOURIANI seeks damages, a
 2   refund of monies paid by all members of the Class to purchase the Product,
 3   injunctive and declaratory relief, restitution, disgorgement of profits, punitive
 4   damages, and attorney’s fees and any other relief to which HOURIANI and the
 5   Class may be entitled.
 6   II.    JURISDICTION AND VENUE
 7          6.     The Court has jurisdiction over the Plaintiff’s and the Class
 8   Members’ claims under 28 U.S.C. § 1331 and 28 U.S.C. § 1332, as Plaintiff seeks
 9   to represent a class of persons in a matter in controversy which exceeds the sum or
10   value of $5,000,000, exclusive of interest and costs, and members of the class
11   of persons are citizens of a foreign state and Defendant is a citizen of a State.
12          7.     Venue is proper in the Court pursuant to 28 U.S.C. 1391(b)(1-3)
13   and 28 U.S.C. 1391(c) because: a substantial part of the events or omissions
14   giving rise to the claims occurred in the Central District of California and
15   Defendant is subject to personal jurisdiction in the Central District of
16   California.
17   III.   THE PARTIES
18   Plaintiff:
19          8.     RODNEY HOURIANI (“HOURIANI or “PLAINTIFF”) is, and at
20   all material times mentioned was:
21                 (a)   An individual who resides in the County of Los Angeles,
22                       California;
23                 (b)   Purchased the Product with the expectation that the Product
24                       was entirely or substantially made in the U.S.A.;
25                 (c)   Relied on Defendant’s advertisements and / or
26                       representations of the Product when purchasing the Product;
27                 (d)   Received a Product that is not entirely or substantially made
28                       in the U.S.A.;

                                               2

                          FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 5 of 30 Page ID #:54




 1                (e)   Notified DEFENDANT of the misrepresented and falsely
 2                      advertised Product and demanded that DEFENDANT (a)
 3                      cease and desist from further deceptive marketing and sales
 4                      practices with respect to the Product; and (b) give notice to
 5                      and offer reimbursement to all consumers who purchased
 6                      the Product; and
 7                (f)   Did not receive notice from Defendant that it would provide
 8                      the remedies demanded related to the Product.
 9   Defendant:
10         9.     HOURIANI is informed and believes, and based upon that
11   information and belief alleges, that Defendant BUCK KNIVES, INC. is, and at
12   all times mentioned was:
13                (a)   A Nevada corporation, headquartered in Kootenai County,
14                      Idaho, and conducting business in Los Angeles County,
15                      California;
16                (b)   The manufacturer and distributor of the Product;
17                (c)   Advertised and made other representations, including via
18                      product packaging and website pages, that the Product was
19                      entirely or substantially made in the U.S.A.;
20                (d)   Sold, to Plaintiff and the Class, the Product that was not
21                      entirely or substantially made in the U.S.A.;
22                (e)   Knew that the Product was not entirely or substantially made
23                      in the U.S.A.;
24                (f)   Continues to deceptively market and sell the Product; and
25                (g)   Did not provide a remedy to HOURIANI or the Class to
26                      compensate them for their purchases of the misrepresented
27                      and falsely advertised Product.
28

                                              3

                          FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 6 of 30 Page ID #:55




 1   IV.   THE CONDUCT
 2         10.     DEFENDANT markets, manufactures and distributes hunting
 3   knife and sheath combinations throughout the United States including within
 4   California.
 5         11.     HOURIANI purchased the Product at Big 5 Sporting Goods on or
 6   about December 6, 2020, for $59.99 plus tax. HOURIANI expected and
 7   desired to purchase a knife and sheath that were made in the U.S.A. When
 8   purchasing the Product, he relied on the Product’s packaging, which on one
 9   side includes the American flag graphics and “USA MADE.” On the other side
10   of the Product’s packaging, a label states “MADE IN U.S.A” The labeling and
11   graphics constituted a representation that the Product was entirely or
12   substantially made in the U.S.A. HOURIANI has also viewed website
13   advertisements that state that the Product is “Made in the USA.” The Product’s
14   website even depicts the American Flag and “Made in the USA” graphics
15   superimposed over photos of the sheath.
16         12.     Upon further examination after purchase, after opening the
17   packaging, HOURIANI found a label hidden within the sheath that states
18   “SHEATH MADE IN MEXICO.”
19         13.     DEFENDANT sells the Product for $54.99 on its website and sells
20   the sheath alone for $16.50 on its website.
21         14.     DEFENDANT’s prominent labeling and graphics for the Product
22   constituted a representation that the Product was entirely or substantially made
23   in the U.S.A.
24         15.     HOURIANI did not receive goods and services that were as
25   advertised and/or as represented. Rather, the Product was not entirely or
26   substantially made in the U.S.A.
27         16.     Upon information and belief, DEFENDANT had knowledge that it
28   was falsely advertising and/or representing that the Product was entirely or

                                             4

                          FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 7 of 30 Page ID #:56




 1   substantially made in the U.S.A. while the Product is sold in packaging
 2   containing a hidden label that states, “SHEATH MADE IN MEXICO.”
 3         17.    DEFENDANT has engaged in the unlawful and deceptive practice
 4   of advertising and/or representing that goods or services are of a particular
 5   source, standard, quality, or grade when they are of another. These
 6   representations, which are not accurate, allow DEFENDANT to improperly
 7   obtain revenues and profits.
 8         18.    On December 15, 2020, HOURIANI Notified DEFENDANT of
 9   the misrepresented and falsely advertised Product and demanded that
10   DEFENDANT (a) cease and desist from further deceptive marketing and sales
11   practices with respect to the Product; and (b) give notice to and offer
12   reimbursement to all consumers who purchased the Product.
13         19.    DEFENDANT continues to engage in the unlawful and deceptive
14   practice of advertising and/or representing that goods or services are of a
15   particular source, standard, quality, or grade when they are of another.
16   Additionally, DEFENDANT has not provided a remedy to HOURIANI or the
17   Class for their purchases of the misrepresented Product.
18   V.    CLASS ALLEGATIONS
19         20.    Under Federal Rules of Civil Procedure, rule 23(b)(2) and (b)(3) (28
20   U.S.C.), HOURIANI will seek certification of a Class consisting of:
21         21.    All persons who purchased a Buck Knives, Inc. hunting knife and
22   sheath combination (the “Product”) at any time during the period commencing on
23   the date that is within three (3) years prior to the filing of this Complaint and
24   continuing thereafter (the “Class Period”) and received a knife or sheath that was
25   not made in the U.S.A.
26         22.    This action is properly brought and may be maintained and certified
27   as a class action under Federal Rules of Civil Procedure, rule 23 (28 U.S.C.).
28

                                                5

                          FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 8 of 30 Page ID #:57




 1         23.    Numerosity (Rule 23(a)(1)): The Class is so numerous that joinder
 2   of all members before this Court as individual Plaintiffs is impracticable. The
 3   identity of Class members is ascertainable from various sources including sales
 4   records, and/or via notice by publication
 5         24.    Common Questions of Law or Fact (Rule 23(a)(2)): There are
 6   questions of law and fact common to the Class which include but are not limited
 7   to:
 8                (a)   Whether DEFENDANT deceptively advertised and made
 9                      other representations, including via product packaging and
10                      website pages, that the Product was entirely or substantially
11                      made in the U.S.A.;
12                (b)   Whether DEFENDANT sold, to the Class, a Product that was
13                      not entirely or substantially made in the U.S.A.;
14                (c)   Whether DEFENDANT knew that the Product was not
15                      entirely or substantially made in the U.S.A.;
16                (d)   Whether HOURIANI and the Class relied on
17                      DEFENDANT’s representations;
18                (e)   Whether DEFENDANT’s misrepresentations were material
19                      to HOURIANI and the Class;
20                (f)   Whether HOURIANI and the Class have suffered injuries
21                      and, if so, an appropriate remedy for those injuries; and,
22                (g)   Whether DEFENDANT continues to deceptively market and
23                      sell the Product.
24         25.    Typicality (Rule 23(a)(3)): HOURIANI’s claims are typical of the
25   claims or of the Class. HOURIANI, like all members of the Class, purchased the
26   Product advertised as being entirely or substantially made in the U.S.A, but which
27   is entirely or substantially or substantially made in the U.S.A. Plaintiff has
28

                                                 6

                          FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 9 of 30 Page ID #:58




 1   suffered damages that are consistent with those suffered by other members of the
 2   Class.
 3            26.     Adequacy (Fed. R. Civ. P. 23(a)(4)): HOURIANI as a
 4   representative party will fairly and adequately protect the interests of the Class.
 5   HOURIANI’s interests do not conflict with the interests of the Class in any
 6   fashion. HOURIANI is represented by attorneys experienced in the litigation of
 7   class and representative claims and in the area of consumer-protection litigation.
 8            27.     Superiority (Rule 23(b)(1)): Prosecuting separate actions by
 9   individual members of the Class would create a risk of inconsistent or varying
10   adjudications with respect to individual class members that would establish
11   incompatible standards of conduct for the party opposing the class. Additionally, a
12   class action is superior to individual actions with respect to judicial efficiency.
13   Prosecuting individual actions on behalf of all members of the Class would be
14   burdensome to the Court. Additionally, prosecution of separate actions by
15   members of the Class may not be financially viable, thus discouraging the
16   prosecution of those otherwise viable claims.
17                                  FIRST CAUSE OF ACTION
18         FOR VIOLATIONS OF THE CALIFORNIA CONSUMERS LEGAL
19                                          REMEDIES ACT
20                                [CAL. CIV. CODE §§ 1750, et seq.]
21       (By HOURIANI, On His Own Behalf And On Behalf Of The Class, And
22                                      Against DEFENDANT)
23            28.     HOURIANI repeats and re-alleges Paragraphs 1 through 27,
24   inclusive, of this complaint and they are incorporated herein by this reference.
25            29.     DEFENDANT’S business practices violated (and continue to violate)
26   the CLRA, codifed at California Civil Code sections 1750 through 1784. 1 Section
27   1770 makes the following conduct illegal:
28   1
         All further undesignated state statutory references are to California state statues.

                                                       7

                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 10 of 30 Page ID #:59




 1
 2                (a)(1) Passing off goods or services as those of another.
 3
                  (a)(2) Misrepresenting the source, sponsorship, approval, or
 4                certification of goods or services.
 5
                  (a)(4) Using deceptive representations or designations of geographic
 6                origin in connection with goods or services.
 7
                  (a)(5) Representing that goods or services have sponsorship,
 8
                  approval, characteristics, ingredients, uses, benefits, or quantities that
 9                they do not have or that a person has a sponsorship, approval, status,
10                affiliation, or connection that he or she does not have.

11                (a)(7) Representing that goods or services are of a particular standard,
12                quality, or grade, or that goods are of a particular style or model, if
                  they are of another.
13
14                (a)(9) Advertising goods or services with intent not to sell them as
                  advertised.
15
            30.   HOURIANI and all members of the Class are a “consumer,” as that
16
      term is defined in Civil Code section 1761, subdivision (d) because HOURIANI
17
      and the Class purchased the Product for personal, family, or household purposes.
18
            31.   HOURIANI purchased the Product at Big 5 Sporting Goods on or
19
      about December 6, 2020, for $59.99 plus tax. HOURIANI expected and
20
      desired to purchase a knife and sheath that were made in the U.S.A. When
21
      purchasing the Product, he relied on the Product’s packaging, which on one
22
      side includes the American flag graphics and “USA MADE.” On the other side
23
      of the Product’s packaging, a label states “MADE IN U.S.A” The labeling and
24
      graphics constituted a representation that the entirety, or a substantial portion
25
      of the Product was made in the U.S.A. HOURIANI has also viewed website
26
      advertisements that state that the Product is “Made in the USA.” The Product’s
27
28

                                               8

                          FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 11 of 30 Page ID #:60




 1    website even depicts the American Flag and “Made in the USA” graphics
 2    superimposed over photos of the sheath.
 3          32.   Upon further examination after purchase, after opening the
 4    packaging, HOURIANI found a label hidden within the sheath that states
 5    “SHEATH MADE IN MEXICO.”
 6          33.   DEFENDANT sells the Product for $54.99 on its website and sells
 7    the sheath alone for $16.50 on its website.
 8          34.   Upon information and belief, DEFENDANT affirmatively
 9    misrepresented to HOURIANI and the Class through advertisements, website
10    pages, and product packaging that the Product was entirely or substantially
11    made in the U.S.A.
12          35.   HOURIANI and the Class did not receive goods and services that
13    were as advertised and/or as represented. Rather, the Product was not entirely
14    or substantially made in the U.S.A.
15          36.   Upon information and belief, DEFENDANT knew or should have
16    known that it was falsely advertising and/or representing to HOURIANI and
17    the Class that the product was entirely or substantially made in the U.S.A.
18    while the Product was sold with a hidden label that states, “SHEATH MADE
19    IN MEXICO.”
20          37.   On December 15, 2020, HOURIANI notified DEFENDANT of the
21    misrepresented and falsely advertised Product and demanded that
22    DEFENDANT (a) cease and desist from further deceptive marketing and sales
23    practices with respect to the Product; and (b) give notice to and offer
24    reimbursement to all consumers who purchased the Product.
25          38.   DEFENDANT has engaged in the unlawful and deceptive practice
26    of advertising and/or representing that goods or services are of a particular
27    source, standard, quality, or grade when they are of another. Additionally,
28

                                              9

                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 12 of 30 Page ID #:61




 1    DEFENDANT has not provided a remedy to HOURIANI or the Class for their
 2    purchases of the misrepresented and/or falsely advertised Product.
 3           39.    Upon information and belief, DEFENDANT violated the CLRA by
 4    passing off the Product as that of another; misrepresenting the source of the
 5    Product; using deceptive representations or decisions of geographic origin in
 6    connection with the Product; representing the Product has sponsorship,
 7    characteristic, ingredients, uses, benefits, or quantities that it does not have;
 8    representing that the Product is of a particular standard, quality, or grade when
 9    they are of another; and falsely representing/advertising the Product with intent
10    not to sell it as advertised.
11           40.    Specifically, Plaintiff alleges that DEFENDANT falsely and
12    misleadingly claims, advertises, and/or represents that the Product is entirely or
13    substantially made in the U.S.A. However, the Product is not entirely or
14    substantially made in the U.S.A. The sheath component of the Product is sold in
15    packaging that contains a hidden label stating, “SHEATH MADE IN MEXICO.”
16           41.    Nature of Falsity. DEFENDANT’s false and misleading claims,
17    advertisements, and representations violate the CLRA because they: pass off the
18    Product as that of another; misrepresent the source of the Product; use deceptive
19    representations or decisions of geographic origin in connection with the Product;
20    represent that the Product has sponsorship, characteristic, ingredients, uses,
21    benefits, or quantities that it does not have; represent that the Product is of a
22    particular standard, quality, or grade when they are of another; and falsely
23    represent/advertise the Product with intent not to sell it as advertised.
24           42.    Reliance. HOURIANI and the Class relied on DEFENDANT’s
25    claims, advertisements, and / or representations when deciding to purchase the
26    Product. HOURIANI and the Class would not have reason to suspect that the
27    statements contained in DEFENDANT’s advertisements, website pages, product
28    packaging, and/or other materials were inaccurate.

                                                 10

                            FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 13 of 30 Page ID #:62




 1          43.    Materiality. DEFENDANT’s misrepresentations were material to
 2    HOURIANI and the Class. Had HOURIANI and the Class known the truth, and
 3    that DEFENDANT’S statements and representations about the Product’s origins
 4    were misleading, deceptive, and unfair, they would have never purchased the
 5    Product.
 6          44.    Injury. DEFENDANT’s actions or omissions injured HOURIANI
 7    and the Class.
 8          45.    Declaration of Venue. HOURIANI has attached, as Exhibit 1, an
 9    Affidavit of Venue, as required by Civil Code section 1780, subdivision (d).
10          46.    On December 15, 2020, HOURIANI, by and through counsel, has
11    notified DEFENDANT in writing of the particular violations of the CLRA, and
12    has demanded that it take certain corrective actions within the period prescribed
13    by the CLRA for such demands. A copy of the letter sent to DEFENDANT is
14    attached as Exhibit 2.
15          47.    Therefore, HOURIANI and the Class request statutory and actual
16    damages, as well as punitive damages, interest and attorneys’ fees as authorized
17    by Civil Code section 1780, subdivision (a).
18          48.    Regardless of an award of damages, however, HOURIANI and the
19    Class seek an Order enjoining DEFENDANT from continuing to engage in the
20    methods, acts, and practices violating CAL. CIV. CODE § 1782(a)(2), as well as
21    costs, attorneys’ fees and any other relief which the Court deems proper.
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28

                                               11

                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 14 of 30 Page ID #:63




 1                            SECOND CAUSE OF ACTION
 2       FOR VIOLATIONS OF CALIFORNIA’S UNFAIR COMPETITION
 3                                           LAWS
 4                      [CAL. BUS. & PROF. CODE §§ 17200, et seq.]
 5     (By HOURIANI, On His Own Behalf And On Behalf Of The Class, And
 6                                 Against DEFENDANT)
 7          49.    HOURIANI repeats and re-alleges paragraphs 1 through 48,
 8    inclusive, of this Complaint and they are incorporated herein by this reference.
 9          50.    DEFENDANT’S business practices violated (and continue to violate)
10    California’s Unfair Competition Laws (Bus. & Prof. Code, §§ 17200, et seq.) (
11          51.    The Business and Professions Code defines unfair competition as any
12    unlawful, unfair, or fraudulent business act or practice. At all relevant times, by
13    and through the conduct described in this complaint, DEFENDANT has engaged
14    in unfair and unlawful practices by advertising and/or representing that the
15    Product in entirely or substantially made in the U.S.A. DEFENDANT has engaged
16    in further unfair and unlawful practices by inducing consumers to buy the Product
17    through its false and deceptive advertising that the Product is entirely or
18    substantially made in the U.S.A.
19          52.    All of this conduct by DEFENDANT violated Civil Code sections
20    1750, et seq. and violated Business and Professions Code sections 17200, et seq.,
21    and has deprived HOURIANI and the Class of fundamental rights and privileges.
22          53.    By and through the unfair and unlawful business practices described
23    herein, DEFENDANT has obtained valuable property and/or money from
24    HOURIANI and the Class and has deprived them of valuable rights and benefits
25    guaranteed by law, all to the detriment of HOURIANI and the Class.
26          54.    All the acts described herein are violations of, among other things,
27    the Civil Code, are unlawful and in violation of public policy; and in addition, are
28    immoral, unethical, oppressive, and unscrupulous, and thereby constitute unfair

                                                12

                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 15 of 30 Page ID #:64




 1    and unlawful business practices in violation of Business and Professions Code
 2    sections 17200, et seq.
 3          55.    HOURIANI and the Class are entitled to, and do, seek such relief as
 4    may be necessary to restore to them the money and property that DEFENDANT
 5    has acquired, or of which HOURIANI and the Class have been deprived, by
 6    means of the above-described unfair and unlawful business practices.
 7          56.    HOURIANI is further entitled to, and does, seek a declaration that the
 8    above-described business practices are unfair and unlawful and that an injunctive
 9    relief should be issued restraining DEFENDANT from engaging in any of those
10    unfair and unlawful business practices in the future.
11          57.    HOURIANI and the Class have no plain, speedy, and/or adequate
12    remedy at law to redress the injuries that they have suffered as a consequence of
13    the DEFENDANT’S unfair and unlawful business practices. As a result of these
14    unfair and unlawful business practices, HOURIANI and the Class have suffered
15    and will continue to suffer irreparable harm unless DEFENDANT is restrained
16    from continuing to engage in these practices. In addition, DEFENDANT should
17    be required to disgorge all ill-gotten gains flowing from the conduct described in
18    this Complaint.
19                              THIRD CAUSE OF ACTION
20    FOR VIOLATIONS OF CALIFORNIA’S FALSE ADVERTISING LAWS
21                      [CAL. BUS. & PROF. CODE §§ 17500, et seq.]
22     (By HOURIANI, On His Own Behalf And On Behalf Of The Class, And
23                                 Against DEFENDANT)
24
            58.    HOURIANI repeats and re-alleges paragraphs 1 through 57,
25
      inclusive, of this Complaint and they are incorporated herein by this reference.
26
27
28

                                               13

                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 16 of 30 Page ID #:65




 1          59.   DEFENDANT’S business practices violated (and continue to violate)
 2    California’s False Advertising Laws (Bus. & Prof. Code, 17500, et seq.). Business
 3    and Professions Code section 17500 states that:
 4
                  It is unlawful for any person, firm, corporation or association,
 5                or any employee thereof with intent directly or indirectly to
                  dispose of real or personal property or to perform services,
 6
                  professional or otherwise, or anything of any nature whatsoever
 7                or to induce the public to enter into any obligation relating
 8                thereto, to make or disseminate or cause to be made or
                  disseminated before the public in this state, or to make or
 9                disseminate or cause to be made or disseminated from this state
10                before the public in any state, in any newspaper or other
                  publication, or any advertising device, or by public outcry or
11
                  proclamation, or in any other manner or means whatever,
12                including over the Internet, any statement, concerning that real
                  or personal property or those services, professional or
13
                  otherwise, or concerning any circumstance or matter of fact
14                connected with the proposed performance or disposition
15                thereof, which is untrue or misleading, and which is known, or
                  which by the exercise of reasonable care should be known, to
16                be untrue or misleading, or for any person, firm, or corporation
17                to so make or disseminate or cause to be so made or
                  disseminated any such statement as part of a plan or scheme
18
                  with the intent not to sell that personal property or those
19                services, professional or otherwise, so advertised at the price
                  stated therein, or as so advertised. Any violation of the
20
                  provisions of this section is a misdemeanor punishable by
21                imprisonment in the county jail not exceeding six months, or by
22                a fine not exceeding two thousand five hundred dollars
                  ($2,500), or by both that imprisonment and fine.
23
            60.   DEFENDANT’S business practices specifically violated (and
24
      continue to violate) Business and Professions Code section 17533.7, which states:
25
                  (a) It is unlawful for any person, firm, corporation, or
26
                  association to sell or offer for sale in this state any merchandise
27                on which merchandise or on its container there appears the
28                words “Made in U.S.A.,” “Made in America,” “U.S.A.,” or

                                               14

                          FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 17 of 30 Page ID #:66




 1                similar words if the merchandise or any article, unit, or part
                  thereof, has been entirely or substantially made, manufactured,
 2                or produced outside of the United States.
 3
                  (b) This section shall not apply to merchandise made,
 4                manufactured, or produced in the United States that has one or
 5                more articles, units, or parts from outside of the United States,
                  if all of the articles, units, or parts of the merchandise obtained
 6                from outside the United States constitute not more than 5
 7                percent of the final wholesale value of the manufactured
                  product.
 8
 9
10                (c)
11                      (1) This section shall not apply to merchandise made,
12                      manufactured, or produced in the United States that has
                        one or more articles, units, or parts from outside of the
13
                        United States, if both of the following apply:
14
                               (A) The manufacturer of the merchandise shows
15                             that it can neither produce the article, unit, or part
16                             within the United States nor obtain the article, unit,
                               or part of the merchandise from a domestic source.
17
18                             (B) All of the articles, units, or parts of the
                               merchandise obtained from outside the United
19
                               States constitute not more than 10 percent of the
20                             final wholesale value of the manufactured product.
21                      (2) The determination that the article, unit, or part of the
22                      merchandise cannot be made, manufactured, produced, or
                        obtained within the United States from a domestic source
23
                        shall not be based on the cost of the article, unit, or part.
24          61.   As described in this Complaint, HOURIANI purchased the
25    Product at Big 5 Sporting Goods on or about December 6, 2020, for $59.99
26    plus tax. HOURIANI expected and desired to purchase a knife and sheath that
27    were made in the U.S.A. When purchasing the Product, he relied on the
28

                                               15

                          FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 18 of 30 Page ID #:67




 1    Product’s packaging, which on one side includes the American flag graphics
 2    and “USA MADE.” On the other side of the Product’s packaging, a label states
 3    “MADE IN U.S.A” The labeling and graphics constituted a representation that
 4    entirety or a substantial portion of the Product was made in the U.S.A.
 5    HOURIANI has also viewed website advertisements that state that the Product
 6    is “Made in the USA.” The Product’s website even depicts the American Flag
 7    and “Made in the USA” graphics superimposed over photos of the sheath.
 8          62.    Upon further examination after purchase, after opening the
 9    packaging, HOURIANI found a label hidden within the sheath that states
10    “SHEATH MADE IN MEXICO.”
11          63.    HOURIANI and the class purchased and continue to purchase the
12    Product because of the inclusion of both the non-folding knife and sheath. The
13    sheath is not an incidental portion of the Product, or incidental to its purchase.
14    HOURIANI purchased the Product for $59.99 plus tax. Buck Knives sells the
15    Product for $54.99 on its website and sells the sheath on its own for $16.50 on its
16    website.
17          64.    The sheath component of the Product sells for 30 percent of the retail
18    price of the Product (27 percent of HOURIANI’s purchase price for the Product).
19    The sheath, which is purportedly handmade of genuine leather, manifestly
20    comprises more than 5 percent of the wholesale value of the manufactured
21    product. Additionally, the sheath could easily be manufactured in the U.S.A.
22          65.    HOURIANI and the Class relied on DEFENDANT’S claims,
23    advertisements, and/or representations when deciding to purchase the Product.
24    HOURIANI and the Class would not have reason to suspect that the statements
25    contained in DEFENDANT’s advertisements, website pages, product packaging,
26    and/or other materials were inaccurate.
27          66.    DEFENDANT’S misrepresentations were material to HOURIANI
28    and the Class. Had HOURIANI and the Class known the truth, and that

                                                16

                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 19 of 30 Page ID #:68




 1    DEFENDANT’S statements were misleading, deceptive, and unfair, they would
 2    have never purchased the Product.
 3             67.   DEFENDANT’S actions or omissions injured HOURIANI and the
 4    Class.
 5             68.   Therefore, HOURIANI and the Class request civil penalties,
 6    restitution, and disgorgement, as authorized by Business and Professions Code
 7    sections 17500, et seq.
 8             69.   In addition to damages, and regardless of whether damages are
 9    awarded, HOURIANI and the Class seek an order enjoining DEFENDANT from
10    continuing to engage in the methods, acts, and practices violating Business and
11    Professions Code sections 17500, et seq. as well as costs, attorneys’ fees and any
12    other relief that the Court deems proper.
13    VI.      RELIEF REQUESTED
14             WHEREFORE, HOURIANI, on his own behalf and on behalf of the
15    Class, prays for judgment against DEFENDANT as follows:
16             1.    ON THE FIRST CAUSE OF ACTION
17                   (a)   For an award of equitable relief as follows:
18                          i. Enjoining DEFENDANT from continuing to engage in
19                              the unlawful, unfair, and fraudulent business practices
20                              described in this Complaint;
21                          ii. Requiring DEFENDANT to make full restitution of all
22                              monies wrongfully obtained as a result of the conduct
23                              described in this Complaint;
24                          iii. Requiring DEFENDANT to disgorge all ill-gotten gains
25                              flowing from the conduct described in this Complaint;
26                              and
27                          iv. Enjoining DEFENDNT from continuing to provide
28                              deceptive invoices.

                                                  17

                            FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 20 of 30 Page ID #:69




 1               (b)   For an award of statutory and actual damages, as well as
 2                     punitive damages, as authorized by the CLRA in Civil Code
 3                     section 1780, subdivision (a);
 4               (c)   For the costs to investigate Plaintiff’s claims;
 5               (d)   For an award of attorneys’ fees and costs of suit herein,
 6                     under Civil Code section 1780 and Code of Civil Procedure
 7                     section 1021.5; and
 8               (e)   For such other and further relief as the Court may deem just
 9                     and proper.
10          2.   ON THE SECOND CAUSE OF ACTION:
11               (a)   For restitution and disgorgement; and,
12               (b)   For injunctive relief ordering the continuing unfair business
13                     acts and practices to cease, or as the Court otherwise deems
14                     just and proper.
15          3.   ON THE THIRD CAUSE OF ACTION:
16               (a)   For restitution and disgorgement; and,
17               (b)   For injunctive relief ordering the continuing unfair business
18                     acts and practices to cease, or as the Court otherwise deems
19                     just and proper.
20          4.   ON ALL CAUSES OF ACTION:
21               (a)   For reasonable attorneys' fees;
22               (b)   For costs of suit;
23               (c)   For prejudgment interest; and,
24               (d)   For other and further relief their court deems just and
25                     proper.
26
27
28

                                             18

                        FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 21 of 30 Page ID #:70



      Dated: March 25, 2021       LAW OFFICES OF DAVID R. GREIFINGER
 1
 2
 3                                        By:DAVID R. GREIFINGER
 4                                           CALVIN A. MARSHALL
                                             Attorneys for Plaintiff
 5
 6       VII. DEMAND FOR JURY TRIAL
 7          Plaintiff RODNEY HOURIANI, on his own behalf and on behalf of the
 8    Class demands a jury trial on issues triable to a jury.
 9
10    Dated: March 25, 2021       LAW OFFICES OF DAVID R. GREIFINGER
11
12
                                          By:DAVID R. GREIFINGER
13
                                             CALVIN A. MARSHALL
14                                           Attorneys for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              19

                          FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 22 of 30 Page ID #:71




                          EXHIBIT 1
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 23 of 30 Page ID #:72
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 24 of 30 Page ID #:73
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 25 of 30 Page ID #:74




                          EXHIBIT 2
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 26 of 30 Page ID #:75

                                          LAW OFFICES OF
                                    DAVID R. GREIFINGER
                    15515 Sunset Blvd., No. 214 • Pacific Palisades, California 90272
            Telephone (424) 330-0193 • Facsimile (831) 920-4864 • E-mail: tracklaw@me.com

                                        December 15, 2020

    VIA CERTIFIED MAIL, RETURN RECEIPT REQUESTED

    Buck Knives, Inc.
    660 S. Lochsa St.
    Post Falls, ID 83854

    Buck Knives, Inc.
    C/O GKL CORPORATE/SEARCH, INC.
    One Capital Mall Ste 660
    Sacramento, CA 95814


           Pre-Litigation Demand for Corrective Action (Civ. Code, § 1782) for
           Violations of California’s Consumers Legal Remedies Act (Civ. Code, § 1750
           et seq.)

    To Buck Knives, Inc.:

    Under Civil Code section 1782, this letter notifies you that Buck Knives, Inc. (“Buck
    Knives”) has committed acts or practices declared unlawful under California’s
    Consumers Legal Remedies Act, codified in California’s Civil Code section 1750 et seq.
    (“CLRA”). We are writing this letter on behalf of our client, Rodney Houriani who
    purchased a Buck Knives, Inc. “119 Special” hunting knife and sheath (the “Product”).
    This correspondence is sent in an effort to resolve a dispute prior to litigation.

    A.     Factual Background

    Mr. Houriani purchased the Product at Big 5 Sporting Goods on December 6, 2020, for
    $59.99 plus tax. Mr. Houriani expected to purchase a knife and sheath that were made in
    the U.S.A. When purchasing the Product, he relied on the Product’s packaging, which on
    one side includes the American flag graphics and “USA MADE.” On the other side of the
    Product’s packaging, a label states “MADE IN U.S.A” The labeling and graphics
    constituted a representation that the entirety of the Product was made in the U.S.A. Upon
    further examination after purchase, after opening the packaging, Mr. Houriani found a
    label hidden within the sheath that states “SHEATH MADE IN MEXICO.” Mr. Houriani
    has also viewed website advertisements that state that the Product is “Made in the USA.”
    The Product’s website even depicts the American Flag and “Made in the USA” graphics
    superimposed over photos of the sheath. Buck Knives sells the Product for $54.99 on its
    website and sells the sheath alone for $16.50 on its website.

    Mr. Houriani did not receive goods and services that were as advertised and/or as
    represented. Rather, the Product is not entirely made in the U.S.A. as represented on the
    labeling. Buck Knives is engaging in the unlawful and deceptive practice of advertising
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 27 of 30 Page ID #:76

    and/or representing that goods or services are of a particular source, standard, quality, or
    grade when they are of another. These representations, which are not accurate, allow
    Buck Knives to improperly obtain revenues and profits.

    B.     Summary of Violations

    The conduct described above violates several statutory schemes in California. They will
    be discussed in turn.

    1.     Civil Code section 1770 et seq. (CLRA)

    Buck Knives has engaged and continues to engage in conduct in violating Civil Code
    section 1770 by deceptively advertising and/or representing that the Product is Made in
    the U.S.A. Civil Code section 1770, subdivision (a) makes the following conduct illegal:

           (1) Passing off goods or services as those of another.

           (2) Misrepresenting the source, sponsorship, approval, or certification of goods or
           services.

           (4) Using deceptive representations or designations of geographic origin in
           connection with goods or services.

           (5) Representing that goods or services have sponsorship, approval,
           characteristics, ingredients, uses, benefits, or quantities that they do not
           have or that a person has a sponsorship, approval, status, affiliation, or
           connection that he or she does not have.

           (7) Representing that goods or services are of a particular standard, quality, or
           grade, or that goods are of a particular style or model, if they are of another.

           (9) Advertising goods or services with intent not to sell them as
           advertised.

    Buck Knives has violated the above-cited subsections of the CLRA by passing off the
    Product as that of another; misrepresenting the source of the Product; using deceptive
    representations or decisions of geographic origin in connection with the Product;
    representing the Product has sponsorship, characteristic, ingredients, uses, benefits, or
    quantities that it does not have; representing that the Product is of a particular standard,
    quality, or grade when they are of another; and falsely representing / advertising the
    Product with intent not to sell it as advertised.

    In particular, the packaging of the Product and the Product website unambiguously
    advertises the Product as being made in the U.S.A. The Product’s packaging includes the
    American flag graphics and “USA MADE.” On the other side of the Product’s
    packaging, a label states “MADE IN U.S.A.” The labeling and graphics constitute a
    representation that the entirety of the Product was made in the U.S.A. The Product’s
    website advertisements state that the Product is “Made in the USA.” The Product’s
    website even depicts the American Flag and “Made in the USA” graphics superimposed
    over photos of the sheath. However, Buck Knives has deceptively and illegally
                                                                                             2
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 28 of 30 Page ID #:77

    represented that the entirety of the Product is made in the U.S.A, when, in reality, the
    sheath component of the Product is made in Mexico. The unsuspecting customer only
    discovers that the sheath is made in Mexico after reading the label hidden within the
    sheath after purchase.

    It is of further note that customers of the Product, including Mr. Houriani, are purchasing
    the Product because of the inclusion of both the non-folding knife and sheath. The sheath
    is not an incidental portion of the purchase of the Product.

    2.      Business and Professions Code section 17500, et seq.

    Buck Knives has engaged in, and continues to engage in, conduct that violates Business
    and Professions Code section 17500 by advertising and/or representing that the entirety
    of the Product is made in the U.S.A, when it is not. Section 17500 provides:

          It is unlawful for any person, firm, corporation or association, or any employee
          thereof with intent directly or indirectly to dispose of real or personal property or to
          perform services, professional or otherwise, or anything of any nature whatsoever
          or to induce the public to enter into any obligation relating thereto, to make or
          disseminate or cause to be made or disseminated before the public in this state, or
          to make or disseminate or cause to be made or disseminated from this state before
          the public in any state, in any newspaper or other publication, or any advertising
          device, or by public outcry or proclamation, or in any other manner or means
          whatever, including over the Internet, any statement, concerning that real or
          personal property or those services, professional or otherwise, or concerning any
          circumstance or matter of fact connected with the proposed performance or
          disposition thereof, which is untrue or misleading, and which is known, or which
          by the exercise of reasonable care should be known, to be untrue or misleading, or
          for any person, firm, or corporation to so make or disseminate or cause to be so
          made or disseminated any such statement as part of a plan or scheme with the intent
          not to sell that personal property or those services, professional or otherwise, so
          advertised at the price stated therein, or as so advertised. Any violation of the
          provisions of this section is a misdemeanor punishable by imprisonment in the
          county jail not exceeding six months, or by a fine not exceeding two thousand five
          hundred dollars ($2,500), or by both that imprisonment and fine.

    Buck Knifes has engaged in, and continues to engage in, conduct that also violates
    Business and Professions Code section 17533.7 by advertising and/or representing that
    the entirety of the Product is made in the U.S.A, when it is not:

           (a) It is unlawful for any person, firm, corporation, or association to sell or offer
           for sale in this state any merchandise on which merchandise or on its container
           there appears the words “Made in U.S.A.,” “Made in America,” “U.S.A.,” or
           similar words if the merchandise or any article, unit, or part thereof, has been
           entirely or substantially made, manufactured, or produced outside of the United
           States.
           (b) This section shall not apply to merchandise made, manufactured, or produced
           in the United States that has one or more articles, units, or parts from outside of
           the United States, if all of the articles, units, or parts of the merchandise obtained

                                                                                             3
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 29 of 30 Page ID #:78

               from outside the United States constitute not more than 5 percent of the final
               wholesale value of the manufactured product.
               (c)
                      (1) This section shall not apply to merchandise made, manufactured, or
                      produced in the United States that has one or more articles, units, or parts
                      from outside of the United States, if both of the following apply:
                              (A) The manufacturer of the merchandise shows that it can neither
                              produce the article, unit, or part within the United States nor obtain
                              the article, unit, or part of the merchandise from a domestic source.
                              (B) All of the articles, units, or parts of the merchandise obtained
                              from outside the United States constitute not more than 10 percent
                              of the final wholesale value of the manufactured product.
                      (2) The determination that the article, unit, or part of the merchandise
                      cannot be made, manufactured, produced, or obtained within the United
                      States from a domestic source shall not be based on the cost of the article,
                      unit, or part.
    Buck Knives has violated Business and Professions code sections 17500 and 17533.7 by
    inducing consumers to buy the Product through its false and deceptive advertising that
    the entirety of the Product is made in the U.S.A when an article, unit, or part thereof, has
    been entirely or substantially made, manufactured, or produced outside of the United
    States. Customers, including Mr. Houriani, are purchasing the Product because of the
    inclusion of both the non-folding knife and sheath. The sheath is not an incidental portion
    of the purchase of the Product. Mr. Houriani purchased the Product for $59.99 plus tax.
    Buck Knives sells the Product for $54.99 on its website and sells the sheath on its own
    for $16.50 on its website. The sheath therefore sells for 30 percent of the retail price of
    the Product (27 percent of Mr. Houriani’s purchase price for the Product). The sheath,
    which is purportedly handmade of genuine leather manifestly comprises more than 5
    percent of the wholesale value of the manufactured product. Additionally, the sheath
    could easily be manufactured in the U.S.A.

    C.         Demand for Relief

    Mr. Houriani brings these claims on behalf of himself and a class of persons defined as
    follows:

              All persons who purchased a knife and sheath combination from Buck Knifes,
              Inc. during the period of time from three years before the date of this letter to
              the present.

    Under Civil Code section 1782, our client demands that within 30 days of receiving this
    letter, Buck Knives:

         1.    Cease and desist from further deceptive marketing and sales practices with respect
               to the Product by changing the advertising for and packing of the Product to
               clearly indicate that it is not made in the U.S.A.; and,

         2.    Give notice to and offer reimbursement to all consumers who purchased the
               Product during the three-year period prior to the date of this letter.
                                                                                                4
Case 2:21-cv-01908-DSF-SK Document 10 Filed 03/25/21 Page 30 of 30 Page ID #:79


    Unless Buck Knives takes and completes the action demanded above within 30 days after
    receipt of this letter, we intend to bring suit for damages under the CLRA and Business
    and Professions Code on behalf of Mr. Houriani and the Class.

    Please contact me at any time if you would like to discuss this matter.

    Very Truly Yours,

    LAW OFFICES OF DAVID R. GREIFINGER

    David Greifinger

    David Greifinger




                                                                                      5
